     Case 2:20-cv-01371-JAD-EJY Document 10 Filed 08/06/20 Page 1 of 3



 1   TROUTMAN PEPPER HAMILTON SANDERS LLP
     Kevin Kieffer
 2   Nevada State Bar No. 7045
     5 Park Plaza, Suite 1400
 3
     Irvine, CA 92614
 4   Telephone: (949) 622-2708
     Facsimile: (949) 769-2056
 5   Email: Kevin.Kieffer@troutman.com
     Attorney for Defendant PHH Mortgage Corporation
 6

 7    Gary E. Schnitzer
      Nevada Bar Number 395
 8    KRAVITZ, SCHNITZER & JOHNSON
      gschnitzer@ksjattorneys.com
 9    8985 S. Eastern Avenue, Suite 200,
      Las Vegas, NV 89123
10    Telephone: (702) 222-4142
11    Facsimile: (702) 362-2203
      Email: gschnitzer@ksjattorneys.com
12    Designated Attorney pursuant to LR IA 11-1(b)(2) for
      Defendant PHH Mortgage Corporation
13

14
                                  UNITED STATES DISTRICT COURT
15                                     DISTRICT OF NEVADA
16
      MICHAEL L. TRIGG,                                       Civil No. 2:20-cv-01371-JAD-EJY
17
                Plaintiff,
18                                                             STIPULATION AND ORDER TO
      v.                                                       EXTEND TIME TO ANSWER OR
19                                                                 OTHERWISE PLEAD
      BBVA USA BANCSHARES, INC.; PHH                                  (First Request)
20    MORTGAGE CORPORATION; EQUIFAX
      INFORMATION SERVICES, LLC; TRANS
21    UNION LLC,
22              Defendants.
23

24

25          Pursuant to Local Rule IA 6-1 of the United States District Court for the District of

26   Nevada, Defendant PHH Mortgage Corporation (“Defendant”) and Plaintiff Michael L. Trigg

27   (“Plaintiff”), by and through his respective counsel, (collectively the “Parties”) hereby stipulate as

28   follows:

                                                     -1-
     Case 2:20-cv-01371-JAD-EJY Document 10 Filed 08/06/20 Page 2 of 3



 1
             1.     Plaintiff filed his Complaint on July 24, 2020;
 2
             2.     Defendant was served with the Complaint on July 28, 2020;
 3
             3.     Defendant’s deadline to answer or respond to Plaintiff’s Complaint is August 18,
 4
     2020;
 5
             4.     Defendant has requested, and Plaintiff has consented to, an additional thirty (30)
 6
     days for Defendant to file an Answer or otherwise respond to the Complaint;
 7
             5.     An additional thirty (30) days for Defendant to answer or respond to Plaintiff’s
 8
     Complaint will not alter the date of any event or deadline already fixed by the Court or prejudice
 9
     any party;
10
             6.     Good cause exists to grant the stipulation as the additional thirty (30) days are
11
     needed to allow Defendant to complete its investigation of Plaintiff’s allegations, including a
12
     review of all relevant documents;
13
             7.     Pursuant to Civil Local Rules 6.2 and 7.1, Plaintiff and Defendant agree that
14
     Defendant shall have up to and including September 17, 2020 to file a responsive pleading to
15
     Plaintiff’s Complaint.
16
             8.     WHEREAS, this is the first request by the Parties seeking such extension;
17
             THEREFORE, in consideration of the foregoing, and for good cause, IT IS HEREBY
18
     STIPULATED AND AGREED by and between the Parties as follows:
19

20   //
21   //
22
     //
23
     //
24
     //
25

26   //

27   //

28

                                                     -2-
     Case 2:20-cv-01371-JAD-EJY Document 10 Filed 08/06/20 Page 3 of 3



 1          Defendant PHH MORTGAGE CORPORATION shall have up to and including September
 2   17, 2020 to file an Answer or Otherwise Plead to Plaintiff’s Complaint.
 3
     IT IS SO STIPULATED.
 4
     Dated this 6th day of August 2020.
 5

 6    /s/ Kevin L. Hernandez                             /s/ Kevin F. Kieffer
 7    Kevin L. Hernandez, Esq.                          Kevin F. Kieffer
      Nevada Bar No. 12594                              Nevada Bar No. 7045
 8    LAW OFFICE OF KEVIN L. HERNANDEZ                  TROUTMAN              PEPPER    HAMILTON
      8872 s. Eastern Avenue, Suite 270                 SANDERS LLP
 9    Las Vegas, NV 89123                               5 Park Plaza, Suite 1400
      Telephone: (702) 563-4450                         Irvine, CA 92614
10    Facsimile: (702) 552-0408                         Telephone: (949) 622-2708
11    Email: Kevin@kevinhernandezlaw.com                Facsimile: (949) 769-2056
      Attorney for Plaintiff Michael L. Trigg           Email: Kevin.Kieffer@troutman.com
12                                                      Attorney for Defendant PHH Mortgage
                                                        Corporation
13
                                                         /s/ Gary E. Schnitzer
14
                                                        Nevada Bar Number 395
15                                                      KRAVITZ, SCHNITZER & JOHNSON
                                                        gschnitzer@ksjattorneys.com
16                                                      8985 S. Eastern Avenue, Suite 200,
                                                        Las Vegas, NV 89123
17                                                      Telephone: (702) 222-4142
                                                        Facsimile: (702) 362-2203
18
                                                        Email: gschnitzer@ksjattorneys.com
19                                                      Designated Attorney pursuant to LR IA 11-
                                                        1(b)(2) for Defendant PHH Mortgage
20                                                      Corporation
21

22
            IT IS ORDERED.
23

24          DATED this 6th day of August, 2020.
25

26                                                 _______________________________________
                                                   United States Magistrate Judge
27

28

                                                     -3-
